MEMORANDUM **
Yue Jian Wang, a native and citizen of China, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel the conclusion that Wang suffered past persecution by family planning officials. Furthermore, absent direct and specific evidence that Wang faces a particular risk of forced contraceptive measures, the record does not compel the conclusion that her fear of future persecution is objectively reasonable. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir.2006) (denying the petition for review where the evidence did not compel a finding of past persecution or a well-founded fear of future persecution). Accordingly, substantial evidence supports the BIA’s and IJ’s conclusion that Wang failed to establish past persecution or a well-founded fear of future persecution. See id.
Because Wang failed to meet her burden for asylum, she necessarily did not satisfy *611the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Wang waived any challenge to the denial of CAT relief by failing to raise it in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.